DETAILED ACTION
This office action is responsive to the amendment filed 2/23/2022.  As directed, no claims have been amended, claims 2, 3, and 11-13 were previously canceled, and no claims have been added.  Thus, claims 1, 2, 5-10, and 14-18 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “stored energy device” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-10, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansson et al. (5,392,768) in view of Ruskewicz (2009/0314372).
Regarding claim 1, Johansson discloses a medicinal inhaler (6) comprising:
a housing (2) an air flow path (paths of air flow through the inhaler) defined by at least partially the housing (i.e. flow axis A; col. 15 lines 20-30) and including an air inlet (43, 507) and an air outlet (23); and a breath-actuated dose release firing system (200, 300) located in the housing, wherein the firing system is configured to release a dose of medicament at a firing volumetric flow rate (i.e. col. 16 lines 35-50 disclose releasing the dose when flow meets a threshold flow rate as firing flow rate) ; and an inspiratory airflow detection system (col. 21 lines 50-55)configured to detect an inspiratory air flow rate in the air flow path and to send an electrical signal to the firing system to fire when the inspiratory air flow rate is equal to at least the firing volumetric flow rate (threshold) (col. 21 lines 50-65), wherein the inspiratory airflow detection system includes a pressure sensor (505) located in the airflow path upstream of the internal housing  (col. 27 lines 1-10 discloses tapping atmospheric pressure and fig. 17B shows air inlet entrance 507 which would be upstream of an internally housed flow governor)  and downstream of the air inlet (as shown in figs. 17B and 18A,18B the pressure sensor 505 can be located in wall 506 at the position of 518 or 518’ which is downstream of air inlets 507; col. 28 lines 40-55, col. 29 lines 20-30); and a controller (50) connected to the at least one pressure sensor (505) and the breath-actuated dose release firing system (col. 21 lines 50-60, col. 27 lines 1-10 discloses the pressure sensor used to detect flow and connected to the controller) but does not specifically disclose a flow governor positioned in the air flow path between the air inlet and the air outlet to govern air flow in the air flow path to a governing volumetric flow rate and the firing flow rate being less than the governing volumetric flow rate.  However, Ruskewicz teaches a flow governor ([0049] lines 1-4) positioned in the air flow path between the air inlet (4) and the air outlet (5) to govern air flow in the air flow path to a governing volumetric flow rate (fluid flow rate; [0012] lines 1-5, [0013] lines 1-5) and the firing flow rate (threshold rate VL) being less than the governing volumetric flow rate ([0050] lines 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the air inlet and actuator of Johansson with a flow governor as taught by Ruskewicz to provide the advantage of enhanced coordination of limiting of inspiratory flow rate for enhanced drug delivery as disclosed by Ruskewicz in [0004] last 5 lines, [0005] lines 1-5.
Regarding claim 2, Johansson discloses the medicinal inhaler includes a pressurized metered dose inhaler (pMDI) (col. 11 lines 30-55).	
Regarding claim 5, Johansson discloses the firing system includes a plunger (230, 240) movable between a first position (upper) and a second position (lower) to actuate a dose release valve (32) (col. 17 lines 5-25).
Regarding claim 6, Johansson discloses the plunger (230, 240) is configured to be operatively coupled to a medicament canister (31) comprising the dose release valve (32) (col. 19 lines 15-30).
Regarding claim 7, Johansson discloses the firing system further includes a stored energy device (210, 220) configured to drive the plunger from the first position (upper) to the second position (lower)  when stored energy in the stored energy device is released (col. 17 lines 46-60, col. 20 lines 30-45).
Regarding claim 8, Johansson discloses the stored energy device (210, 220) includes a biasing element (col. 17 lines 45-60 disclose springs as biasing element).
Regarding claim 9, Johansson discloses the stored energy is triggered to release by a trigger (321, 312) connected to an inspiratory airflow detection system (col. 21 lines 50-67).
Regarding claim 10, Johansson discloses the firing system further includes: a guideway (232, 239), wherein at least a portion of the guideway has a helical shape (col. 17 line 31), the guideway (232,239)  having a first portion (upper) having a first helix angle with respect to the axis that is greater than zero, and a second portion (lower) having a second helix angle with respect to the axis, wherein the second helix angle is less than the first helix angle (as shown the lower curved portion of the guideway has portions at a smaller slope than the upper potions); and
a projection (430) dimensioned to be received in the guide way, the projection (430) being movable in the guideway (col. 17 lines 7-14) such that the projection (430) and the guideway (232) are movable with respect to one another between a first position corresponding to the first position of the plunger (upper) and a second position (lower) corresponding to the second position of the plunger (col. 17 lines 5-25), such that the projection(430)  is configured to be cammed along the guideway when the stored energy device drives the plunger to move between the first position and the second position (col. 17 lines 5-30), wherein the guideway (232, 239) is fixedly coupled to the plunger (230).
Regarding claim 14, Johansson a second pressure sensor (516) located in a second conduit (511, 601) connected to the air flow path (24) at a second location which would be downstream of the flow governor (col. 27 lines 1-10 discloses tapping atmospheric pressure which would be at the air inlet entrance which would be upstream of an internally housed flow governor and a second pressure sensor (516) located in the air flow path downstream of the inlet).  The modified Johansson discloses an internal flow governor at the inlet (fig. 1 of Ruskewiscz).
Regarding claim 15, Johansson discloses the first pressure sensor (atmospheric tap) located in a first conduit (i.e. 512) connected to the air flow path (24) at a first location which would be upstream of the flow governor and a second pressure sensor (516) located in a second conduit (511, 601) connected to the air flow path (24) at a second location which would be downstream of the flow governor (col. 27 lines 1-10 discloses tapping atmospheric pressure which would be at the air inlet entrance which would be upstream of an internally housed flow governor and a second pressure sensor (516) located in the air flow path downstream of the inlet).  The modified Johansson discloses an internal flow governor at the inlet (fig. 1 of Ruskewiscz).
Regarding claim 16, Johansson discloses the first conduit (first tap tube; 512) has a first cross-sectional area, the second conduit (511, 601) has a second cross-sectional area, and the air flow path (24) has a third cross-sectional area but does not specifically disclose a the ratio of the first cross-sectional area to the third cross-sectional area and the ratio of the second cross-sectional area to the third cross-sectional area are each no greater than 0.2.  However, Johansson teaches in fig. 18 the conduit portions having approximately the same cross-sectional size. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided apertures of Johansson with similar cross-sectional sizes having a ration no larger than 0.2 to provide the advantage of enhanced flow detection and ease in manufacturing.  In addition, it has been held that where the general conditions of a claim are known it is not inventive to determine optimum or workable ranges by routine experimentation.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansson in view of Ruskewicz, as applied to claim 1 above, and further in view of Howlett (EP 0808635).
Regarding claim 17, the modified Johansson teaches a flow governor but does not specifically disclose wherein the flow governor includes: a tubular element that defines at least a portion of an air flow path, the tubular element comprising at least one flexible wall configured to flex inwardly in response to an air flow in the air flow path; and an internal support structure, located within the tubular element and configured to preserve at least a predetermined cross-sectional area of the air flow path within the tubular element when the at least one flexible wall of the tubular element flexes inwardly.  However, Howlett teaches in fig. 3 a tubular element that defines at least a portion of an air flow path (30, 31, 35), the tubular element comprising at least one flexible wall (40) configured to flex inwardly in response to an air flow in the air flow path; and an internal support structure (25), located within the tubular element and configured to preserve at least a predetermined cross-sectional area (31) of the air flow path within the tubular element when the at least one flexible wall (40)of the tubular element flexes inwardly (col. 4lines 1-15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow governor of the modified Johansson to include a flexible wall element as taught by Howlett to provide the advantage of enhanced fluid regulation without ceasing flow for enhanced ease of use and patient comfort.
Regarding claim 18, the modified Johansson discloses (see fig. 3 of Howlett) at least a portion of the internal support structure (25) is formed by the housing (11) (col. 3 lines 35-55 of Howlett disclose the governor is part of the inhaler housing).

Response to Arguments












Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive.
Applicant argues on page 7 1st and 2nd paragraph that there is no motivation to add a flow governor since Johannsson already teaches a flow governor.  Examiner respectfully disagrees.  Johansson teaches a flow transducer system (600) enabling efficient measuring of differential inhalation and exhalation pressures to control drug dispensing timing (col. 27 lines 1-10).  Ruskewicz teaches a flow regulation device as flow governor for opening or variably closing the air flow path depending on patient flow (abstract lines 1-7).  One of ordinary skill in the art upon seeing the aerosol device of Johansson would be motivated and able to provide a flow governor between the inlet and outlet to provide the advantage of enhanced coordination of limiting of inspiratory flow rate for enhanced rug delivery as disclosed by Ruskewicz in [0004] last 5 lines, [0005] lines 1-5.
Applicant argues on page 9 1st paragraph through page 9 last paragraph that the atmospheric pressure sensor measures air outside of the device, is downstream of the flow restrictor, and the location is not known.  Examiner respectfully disagrees.  Johansson teaches in figs 17B-18B that pressure sensor 505 can be located in wall 506 at the position of 518 or 518’ which is downstream of air inlets 507; col. 28 lines 40-55, col. 29 lines 20-30.  Thus, the atmospheric sensing port of the transducer 505 is downstream of the air inlets 507.  In addition, the flow manipulating portions in Johansson also include ramped wall 511 such that the sensor is upstream of at least a portion of the flow manipulating elements.  It is noted that Ruskewicz is relied on for the flow governor which discloses the user inhaling through the governor and the governor preventing flow through the device ([0054] lines 1-12).  Thus, it would have been obvious to place the flow governor at least partly downstream of the pressure sensor to maintain sensing in both airflow directions.  Therefore, Johansson teaches these limitations as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LaToya M Louis/Primary Examiner, Art Unit 3785